Citation Nr: 1542922	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to March 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When the case was before the Board in December 2012, it was decided in part and remanded in part.  While the case was in remand status, the claim for service connection for a gastrointestinal disorder was resolved by May 2013 rating decision of the Appeals Management Center (AMC) granting the claim.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Following its review of the record the Board has determined that further actions by the originating agency are required before the Board decides the appeal.

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in April 2013.  He reported that he developed a sleep condition following service and that his girlfriend noticed two or three episodes a month during which he stopped breathing while snoring and attempting to wake up.  The Veteran reported that he goes to bed at 2:00 a.m. and sleeps until 6:30 or 7:00 a.m., adding that if he goes to bed at 10:00 p.m. he wakes up at 2:00 a.m.  The Veteran additionally complained that he becomes so tired during the day that he cannot move.  

The April 2013 examiner noted that a first sleep study was performed in 2006-2007, at Deborah Heart and Lung in New Jersey.  The Veteran reported that he was informed after that study that he had borderline sleep apnea with restless legs syndrome.  He reported that prescription medication was recommended, but he did not want to take this psychotropic medication.  Nerve conduction velocity testing of the lower extremities performed at Walter Reed Hospital reportedly revealed no medical condition.  

The April 2013 examiner noted that the Veteran had cancelled a sleep study scheduled for March 2013 and indicated that he would not be able to come for a sleep study until June or July of 2013.  (Obtained treatment records do not document treatment after May 2013 or any sleep study subsequent to June 2010.)  The April 2013 examiner accordingly reviewed a sleep study from June 2010, when sleep efficiency was 46.4 percent, with the Veteran sleeping three hours and 44 minutes out of an eight hour and four minute sleep study.  However, over the sleep interval there were no apnea events and only one hypopnea event.  The April 2013 examiner noted that this sleep study did not result in a diagnosis of obstructive sleep apnea, but did result in a diagnosis of periodic limb movement disorder.  However, the examiner did not provide an opinion concerning the etiology of the disorder.  Therefore, the examination report is not adequate for adjudication purposes.

The Board further notes that at a May 2013 VA mental health visit, the Veteran complained of poor sleep, reporting that his energy was okay if he got four hours of sleep in a night, but that a few nights per week he would get no sleep or very little sleep.  He described having a recurring, distressing, "frightening" nightmares.  Additionally, the Veteran complained of numerous health problems, including diarrhea/irritable bowel syndrome, neck and back problems, foot problems, COPD, and hypertension.  He also reported having intrusive memories of retrieving body parts.  The Veteran reported previously being treated psychiatrically for depression/insomnia.  Thus, the Veteran's self-report of past psychiatric treatment raises the question of whether his sleep problems are related to a psychiatric disorder.

The May 2013 treating clinical psychologist assessed the Veteran with a history of numerous health difficulties, with secondary depression and PTSD symptoms.  The Veteran was noted to be scheduled for a follow-up individual psychological treatment in August 2013.  However, no treatment more recent than May 2013 is documented in the record.  

Thus, the question of whether the Veteran's sleep problems are related to a mental disorder is raised by the record.  The record also raises an informal claim for service connection for such a psychiatric disorder.  

The Board finds that the informal claim for service connection for a psychiatric disorder is inextricably intertwined with the claim for service connection for a sleep disorder, and the psychiatric disorder claim should therefore be developed and adjudicated before the issue on appeal is decided.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for a sleep disorder.

2.  Provide the Veteran with the appropriate form to claim entitlement to service connection for psychiatric disability and request him to complete and return the form if he thinks he has a psychiatric disorder related to his active service and/or service-connected disabilities.  

3.  If the Veteran files the claim for service connection for psychiatric disability, the RO or the AMC should provide the Veteran with all notice required in response to the claim, undertake appropriate development to obtain any outstanding records pertinent to the claim, and then afford him a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim and to determine whether he has sleep problems related to any such psychiatric disorder.

4.  When all indicated record development has been completed, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all sleep disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the review of the Veteran's pertinent history and the examination results, the examiner should identify each sleep disorder that has been present at any time during the pendency of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.  The examiner should specifically address the previously diagnosed periodic limb movement disorder.

If the examiner is of the opinion that the Veteran's problems sleeping are not due to a known clinical diagnosis, he or she should so state.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should undertake any other development it determines to be warranted.  

6.  Then, if appropriate, the RO or the AMC should adjudicate the claim for service connection for psychiatric disability and inform the Veteran of his appellate rights with respect to the decision.

7.  Then, the RO or the AMC should readjudicate the claim for service connection for a sleep disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                                                                               (CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




